UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1109


M.L. DENESE SLAEY,

                Plaintiff – Appellant,

          v.

JAMES EDWARD ADAMS, Assistant Special Agent in Charge (JI-
W/Philadelphia),   Office  of   Inspector  General,   General
Services Administration; KENYA S. MANN, Assistant United
States Attorney for the Eastern District of Pennsylvania,

                Defendants – Appellees,

          and

IBRAHIM ARCE, Assistant Special Agent in Charge (JI-2/New
York), Office of Inspector General, General Services
Administration; ARCHIE, Special Agent, Office of Inspector
General, General Services Administration - or Defense
Criminal Investigation Service; JIM BARRY, Special Agent
(JI-3/Philadelphia), Office of Inspector General, General
Services Administration; SYLVIA BERKSTEIN, Special Agent,
Office    of     Inspector    General,    General     Services
Administration; ERIC ALLEN HERB BISHOP, Special Agent (JI-
3/Philadelphia),   Office  of   Inspector   General,   General
Services Administration; KEVIN G. DIGREGORY, Supervisory
Assistant United States Attorney and Chief of Criminal
Division for the Eastern District of Virginia; GII, Special
Agent, Office of Inspector General, General Services
Administration - or Defense Criminal Investigation Service;
ROSIE HANEY, Supervisory Assistant United States Attorney
and Supervisor of the Special United States Attorney Unit
for the Eastern District of Virginia; JOHN DOES NUMBERS 1
THROUGH 5; FLOYD MARTINEZ, Assistant Special Agent in Charge
(JI/Washington),   Office  of   Inspector   General,   General
Services   Administration;   CONCEPCION   ROSADO,    Assistant
Special Agent in Charge (JI-2/New York), Office of Inspector
General; CARRIE SATTERWHITE, now known as Carrie S. Watkins,
Special Agent, Office of Inspector General, General Services
Administration; RANDALL ALLEN STEWART, Special Agent in
Charge (JI/Washington), Office of Inspector General, General
Services Administration; PP, Special Agent, Office of
Inspector General, General Services Administration - or
Defense Criminal Investigation Service; PF, Special Agent,
Office of Inspector General, General Services Administration
- or Defense Criminal Investigation Service; BRIAN O. QUINN,
Special Assistant United States Attorney for the Eastern
District of Virginia; NASH W. SCHOTT, Supervisory Assistant
United States Attorney for the Eastern District of Virginia,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-00354-LO-TCB)


Submitted:   December 8, 2009          Decided:   January 29, 2010


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William B. Cummings, WILLIAM B. CUMMINGS, P.C., Alexandria,
Virginia, for Appellant.       Dana J. Boente, United States
Attorney, R. Joseph Sher, Lauren A. Wetzler, Assistant United
States Attorneys, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            M.L. Denese Slaey appeals from the district court’s

order granting summary judgment in favor of James E. Adams and

Kenya S. Mann in her action filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).     We have reviewed the record and the briefs submitted by

the parties, and we find no reversible error.            Accordingly, we

affirm for the reasons stated by the district court.               Slaey v.

Adams, No. 1:08-cv-00354-LO-TCB (E.D. Va. filed Dec. 23, 2008 &

entered Dec. 24, 2008).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     3